DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pg. 9, filed 4/26/2022, with respect to the summary of the Office Action and that status of the claims are hereby acknowledged. 
Applicant’s arguments, see pg. 9, filed 4/26/2022, with respect to the Examiner interview are hereby acknowledged.
 Applicant’s arguments, see pg. 10, filed 4/26/2022, with respect to the priority date of the current application are hereby acknowledged. The applicant’s arguments regarding the priority of the current application are persuasive in part. The examiner agrees with the applicant’s arguments stating “the current application is a continuation of parent application 15/053,064 filed February 25, 2016, which is a divisional of application of 13/590,701 filed August 21, 2012. The 13/590,701 application incorporates U.S. Provisional Patent Application Serial No. 61/610,672 filed on March 14, 2012 by reference in its entirety. The subject matter added to the specification in the preliminary amendment filed on June 14, 2019 is supported by the actual text of the 61/610,672 application.” Stated differently, the application of 13/590,701 was filed August 21, 2012 and incorporated by reference U.S. Provisional Patent Application Serial No. 61/610,672. As such, any claimed elements in the current application that correspond to supported elements disclosed in the U.S. Provisional Patent Application Serial No. 61/610,672 and which were not supported and disclosed in the U.S. Provisional Patent Application Serial No. 61/601,234 will correspond to the priority date that the 13/590,701 application incorporates the U.S. Provisional Patent Application Serial No. 61/610,672 by reference. Therefore, the outstanding objections and rejections under 35 U.S.C. 112 related to the alleged new matter are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 and 5/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mallinson; Dominic S. US 20150026716 A1 (hereafter Mallinson) and in further view of Gordon; Donald F. US 20120117584 A1 (hereafter Gordon).
Regarding claim 1, “a computer-implemented method comprising: determining, by a computing device, a match point within a sequence of media content that is presented by a playback device, wherein the match point is associated with a reference fingerprint of a set of reference fingerprints with a sequence of media content that is presented, and wherein the set of reference fingerprints corresponds to the sequence of media content and is stored in a memory of the computing device” Mallinson teaches an electronic device 106, 108, 110 capture information from a sequence of media content that is presented on playback device 102 (para 19-20) and wherein the electronic device captures a time of a snapshot (i.e., match point) that will be compared to reference fingerprints (para 24, 32, 40) and wherein para 40-41 is interpreted as the electronic devices 106, 108, 110 performing the analysis of the reference fingerprints such that the electronic device performs the analysis with stored reference fingerprints instead of transmitting the captured data associated with the snapshot (i.e., query fingerprints) to a remote server.  Regarding “obtaining, by the computing device, a fragment of media content; generating, by the computing device, a query fingerprint using the fragment of media content; comparing, by the computing device, the query fingerprint with a first subset of the set of reference fingerprints, wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point” further reads on the teachings of Mallinson para 39 wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point corresponds to data captured from before and after the action of pressing the button or otherwise signal of interest in the media and Mallinson states “a user is able to press a button or otherwise signal interest in the media, which essentially causes the device to capture a snapshot of the data currently represented by the sliding window and stored in the corresponding buffer or cache. In some embodiments, data for a period of time after the users presses the button (or otherwise signals interest) is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window, as well as a few seconds of data subsequent to the time of the user action. The total window of interest thus surrounds the time of the user's action (e.g., hitting a button) to include data from before and after the action. The data in the total window of interest can be combined with at least one timestamp corresponding to the time of user action. This data can then be sent to a server or analyzed as described elsewhere in the draft.”
Regarding “ based on a result of the comparing, determining, by the computing device, that the query fingerprint does not match any reference fingerprints of the first subset; and based on the determining that the query fingerprint does not match any reference fingerprints of the first subset, comparing, by the computing device, the query fingerprint with a second subset of the set of reference fingerprints, wherein each reference fingerprint of the second subset corresponds to the sequence of media content and has a respective timestamp that is within a threshold time span of the match point, and wherein the second subset has more reference fingerprints than the first subset” Mallinson teaches a sliding window that corresponds to a threshold timespan of the match point that is a certain number of seconds long (para 39) and wherein the if no match is located in the database as disclosed in para 26, 40, the information in the captured media file can be further processed in an attempt to located useful information wherein the query will be compared to additional data (i.e., interpreted as more fingerprints) because Mallinson states  in para 26 states “If no useful information can be determined, or if the useful information does not result in finding at least one match, the information for the captured content can be stored for subsequent analysis 318, such as after a broadcaster provides another batch of content or after the system has a period of time to build information in the database, etc. In some examples, the user might record content corresponding to a live broadcast, such as of a sporting event or other real-time performance. In such an instance, as may be determined at least in part upon the channel and/or timestamp provided with the captured information, the matching service might store the information in a special queue or other location until the system is able to analyze the broadcast and provide appropriate matching information and/or supplemental content.
As discussed above, Mallinson’s teaches embodiments wherein a remote server or the electronic devices 106, 108, 110 stores the data necessary to perform the comparison of the captured fingerprints to reference fingerprints for the sequence of media content.  In an analogous art, Gordon teaches that instead of a remote server performing the comparison of a query fingerprint and a reference fingerprint, the reference fingerprint is provided to the client device that captures the query fingerprint (Gordon para 165). More importantly, Gordon teaches a motivation for modifying the teachings of para 26 of Mallinson (i.e., as may be determined at least in part upon the channel and/or timestamp provided with the captured information, the matching service might store the information in a special queue or other location until the system is able to analyze the broadcast and provide appropriate matching information and/or supplemental content.) for using a second subset of reference fingerprints. For example, Gordon para 275 states in order to reliably identify the unknown sequence of media content, fingerprints from a much broader range of content (e.g., the second set of reference fingerprints) may need to be compared with the comparison fingerprint when a matching reference fingerprint is not found in the first set of reference fingerprints.
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to modify Mallinson’s invention for a mobile device to capture fingerprint data before and after performance of selectable action (e.g.,. press a button or otherwise signal of interest in the media) and its associated timestamp in order to match the captured fingerprints to stored reference fingerprints by further incorporating known element of Gordon’s invention for enabling a client device to store reference fingerprints to perform matching of query/comparison fingerprints obtained by the client device and reliably identify the sequence of media by using a larger and different subset of reference fingerprints when necessary overcome an no match/inconclusive finding because both inventions attempt to address and overcome situations when an inconclusive or no-match result is possible.

Regarding claim 2, “further comprising: determining that the query fingerprint matches a given reference fingerprint of the second subset; and based on the determining that the query fingerprint matches the given reference fingerprint, triggering an action event on the computing device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Mallinson further teaches that when matching content captured by the user then additional actions are performed at the requesting device or designated device or any device of the designer’s choice (Mallinson para 24-25).

Regarding claim 3, “further comprising obtaining data corresponding to the given reference fingerprint, wherein the action event is based on the data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Mallinson further teaches that when matching content captured by the user then additional actions are performed at the requesting device or designated device or any device of the designer’s choice such that the additional actions include obtaining data and displaying supplemental content related to the reference fingerprint based on the obtained data (Mallinson para 24-25).

Regarding claim 4, “further comprising: obtaining, by the computing device from a server device, the set of reference fingerprints; and storing, by the computing device, the set of reference fingerprints in the memory of the computing device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Mallinson teaches embodiments wherein a remote server or the electronic devices 106, 108, 110 stores the data necessary to perform the comparison of the captured fingerprints to reference fingerprints for the sequence of media content (para 40-41 is interpreted as the electronic devices 106, 108, 110 performing the analysis of the reference fingerprints such that the electronic device performs the analysis with stored reference fingerprints instead of transmitting the captured data associated with the snapshot (i.e., query fingerprints) to a remote server). In an analogous art, Gordon teaches that instead of a remote server performing the comparison of a query fingerprint and a reference fingerprint, the reference fingerprint is provided to the client device that captures the query fingerprint (Gordon para 165).

Regarding claim 5, “wherein obtaining the fragment of media content comprises obtaining the fragment of media content using a microphone, wherein the fragment of media content comprises an audio fragment, and wherein the query fingerprint comprises an audio fingerprint” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Mallinson para 20 teaches utilizing a microphone of obtain audio data and wherein the rejection of claim 1 discusses the mobile devices 106, 108, and 110 obtain a snapshot query fragment of a particular number of seconds.

Regarding claim 6, “further comprising resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Mallinson teaches audio fingerprint process is used and incorporates the teachings of U.S. Pat. No. 7,549,052 wherein Fig. 1 and corresponding disclosure to Fig. 1 teaches downsampling of the audio signal.

Regarding claim 7, “wherein obtaining the fragment of media content comprises obtaining the fragment of media content using a camera, wherein the fragment of media content comprises a video fragment, and wherein the query fingerprint comprises a video fingerprint” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Mallinson teaches a fingerprinting or image recognition process utilizing a camera (Mallinson para 20) and a person of ordinary skill in the art would reasonably infer that audio and/or video data obtained using a microphone or camera could be used to obtain fragment data to match reference fingerprints disclosed in Gordon. See also prior art made of record but not relied upon to avoid duplicative references (Rowe; Simon US 8732277 B1 disclosing use of a client device camera to obtain a video fragment to compare an obtained fingerprint to a reference fingerprint stored on the client device).

Regarding claim 8, “further comprising selecting a video frame of the video fragment, wherein generating the query fingerprint comprises generating the video fingerprint using the video frame” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Mallinson para 39 wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point corresponds to data captured from before and after the action of pressing the button or otherwise signal of interest in the media and  Mallinson states “a user is able to press a button or otherwise signal interest in the media, which essentially causes the device to capture a snapshot of the data currently represented by the sliding window and stored in the corresponding buffer or cache. In some embodiments, data for a period of time after the users presses the button (or otherwise signals interest) is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window, as well as a few seconds of data subsequent to the time of the user action. The total window of interest thus surrounds the time of the user's action (e.g., hitting a button) to include data from before and after the action. The data in the total window of interest can be combined with at least one timestamp corresponding to the time of user action. This data can then be sent to a server or analyzed as described elsewhere in the draft.

Regarding claim 9, “wherein the playback device comprises a television” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 wherein Mallinson teaches an electronic device 106, 108, 110 capture information from a sequence of media content that is presented on playback device television 102 in Fig. 1.
Regarding claim 10, “wherein the portion of the sequence of media content has a length in time that is proportional to a length in time of the fragment of media content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein Mallinson para 39 teaches a total window of interest relating to wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point corresponds to data captured from before and after the action of pressing the button or otherwise signal of interest in the media and Mallinson states “a user is able to press a button or otherwise signal interest in the media, which essentially causes the device to capture a snapshot of the data currently represented by the sliding window and stored in the corresponding buffer or cache. In some embodiments, data for a period of time after the users presses the button (or otherwise signals interest) is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window, as well as a few seconds of data subsequent to the time of the user action. The total window of interest thus surrounds the time of the user's action (e.g., hitting a button) to include data from before and after the action. The data in the total window of interest can be combined with at least one timestamp corresponding to the time of user action. This data can then be sent to a server or analyzed as described elsewhere in the draft.”
 
Regarding claim 11, “further comprising: determining that the query fingerprint does not match any reference fingerprints of the second subset; and based on the determining that the query fingerprint does not match any reference fingerprints of the second subset, comparing, by the computing device, the query fingerprint with other reference fingerprints of the set of reference fingerprints that are separate from the second subset” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein the combination of Mallinson and Gordon render a comparison not producing a match and wherein Mallinson para 28-29 further teaches that if no results are produced based on audio fingerprint comparison, then the invention can utilized a different type of fingerprints such as video/image recognition.

Regarding claim 12, “further comprising: determining that the query fingerprint does not match any reference fingerprints of the set of reference fingerprints; and based on the determining that query fingerprint does not match any reference fingerprints of the set of reference fingerprints, transmitting, to a server device, the query fingerprint for comparison with reference fingerprints of a reference database” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein the combination of Mallinson and Gordon render a comparison not producing a match and wherein Mallinson teaches embodiments wherein the mobile devices transmits the query fingerprints to a remote server for storage and future analysis (see Mallinson para 25-26, 28-29 teaching, inter alia, If no useful information can be determined, or if the useful information does not result in finding at least one match, the information for the captured content can be stored for subsequent analysis, such as after a broadcaster provides another batch of content or after the system has a period of time to build information in the database, etc.)
 
Regarding the computing device claims 13-17 and non-transitory computer readable media claims 18-20 the claims are grouped and rejected with the method claims 1-12 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-12 and because the steps of the method are easily converted into elements of computer implemented methods or a computing device by one of ordinary skill in the art. 
	




Conclusion
See also prior art made of record but not relied upon to avoid duplicative references (Rowe; Simon US 8732277 B1 disclosing use of a client device camera to obtain a video fragment to compare an obtained fingerprint to a reference fingerprint stored on the client device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421